Exhibit 10.2

 

 

 

TAX RECEIVABLE AGREEMENT

by and between

APPAREL HOLDING CORP.

(F/K/A KELLWOOD HOLDING CORP.),

THE STOCKHOLDERS

and

THE STOCKHOLDER REPRESENTATIVE

Dated as of November 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    Section 1.01    Definitions      1
   ARTICLE II    DETERMINATION OF REALIZED TAX BENEFIT    Section 2.01    Tax
Benefit Utilization      7    Section 2.02    Tax Benefit Schedule      7   
Section 2.03    Procedures, Amendments      7    ARTICLE III    TAX BENEFIT
PAYMENTS    Section 3.01    Payments      8    Section 3.02    No Duplicative
Payments; Intent      9    ARTICLE IV    TERMINATION    Section 4.01   

Termination, Early Termination and Breach of Agreement

     9    Section 4.02    Early Termination Notice      10    Section 4.03   
Payment upon Early Termination      11    ARTICLE V    LATE PAYMENTS   
Section 5.01    Late Payments by the Company      11    ARTICLE VI    COMPANY
TAX MATTERS; CONSISTENCY; COOPERATION    Section 6.01   

The Stockholder Representative Participation in Company Tax Matters

     11    Section 6.02    Consistency      11    Section 6.03    Cooperation   
  12    ARTICLE VII    MISCELLANEOUS    Section 7.01    Notices      12   
Section 7.02    Counterparts      13    Section 7.03    Entire Agreement; Third
Party Beneficiaries      13    Section 7.04    Governing Law      13   

 

i



--------------------------------------------------------------------------------

Section 7.05   

Severability

     13    Section 7.06   

Successors; Assignment; Amendments; Waivers

     13    Section 7.07   

Titles and Subtitles

     14    Section 7.08   

Waiver of Jury Trial

     14    Section 7.09   

Reconciliation

     15    Section 7.10   

Withholding

     15    Section 7.11   

Affiliated Corporations; Admission of the Company into a Consolidated Group;
Transfers of Corporate Assets

     16    Section 7.12   

Confidentiality

     16    Section 7.13   

Tax Treatment

     17    Section 7.14   

Stockholder Representative

     17    Section 7.15   

Headings

     18   

 

ii



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of November 27, 2013,
is hereby entered into by and between Apparel Holding Corp., a Delaware
corporation, formerly known as Kellwood Holding Corp. (the “Company”), the
Stockholders (as defined herein) and Sun Cardinal, LLC, a Delaware limited
liability company (along with any successor as provided in Section 7.06), as the
“Stockholder Representative”). Capitalized terms used herein have the
definitions set forth in Section 1.01.

RECITALS

WHEREAS, the stockholders listed on Schedule A (the “Stockholders”) are the
record owners of one-hundred percent (100%) of the Common Stock on the date
hereof;

WHEREAS, the Company intends to consummate the IPO;

WHEREAS, the Company and certain of its present and former Subsidiaries have
generated NOLs and Tax Credits prior to the IPO and will generate certain
Section 197 Intangible Deductions that the Company and its Subsidiaries will be
entitled to utilize;

WHEREAS, if utilized, the Pre-IPO Tax Benefits will reduce the actual liability
for Taxes that the Company and its Subsidiaries might otherwise be required to
pay;

WHEREAS, subject to the completion of the IPO, the parties hereto desire to make
certain arrangements with respect to the effect of the Pre-IPO Tax Benefits on
the actual liability for Taxes of the Company and its Subsidiaries;

WHEREAS, this Agreement is intended to provide payments to the Stockholders by
the Company in an amount equal to eighty-five percent (85%) of the aggregate
reduction in Taxes payable realized by the Company and its Subsidiaries from the
utilization of the Pre-IPO Tax Benefits;

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

As used in this Agreement, the terms set forth in this Article I shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined).

“Advisory Firm” means Ernst & Young, and if Ernst & Young refuses or is unable
to perform the requested services, Deloitte. If Deloitte refuses or is unable to
perform the requested services, the Company and the Stockholder Representative
shall negotiate in good faith to agree upon a different valuation firm, which
valuation firm shall not be one of the twenty largest accounting firms in the
United States.



--------------------------------------------------------------------------------

“Advisory Firm Letter” shall mean a letter from the Advisory Firm (or any other
“Big Four” accounting firm, including the Company’s third party tax return
preparer) stating that the relevant schedule, notice or other information to be
provided by the Company to the Stockholder Representative and all supporting
schedules and work papers were prepared in a manner consistent with the terms of
this Agreement and, to the extent not expressly provided in this Agreement, on a
reasonable basis in light of the facts and applicable law in existence on the
date to which such schedule, notice or other information relates.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such first Person.

“Aggregate Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Agreed Rate” means a rate per annum equal to LIBOR plus 200 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.03(b) of this Agreement.

“Applicable Percentage” with respect to any Stockholder means the quotient,
expressed as a percentage set forth opposite such Stockholder’s name on Schedule
A, obtained by dividing (i) the number of outstanding shares of Common Stock
owned by such Stockholder immediately prior to the IPO by (ii) the aggregate
number of shares of Common Stock issued and outstanding immediately prior to the
IPO.

“Board” means the board of directors of the Company.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means an event or series of events by which (i) the Company
shall cease directly or indirectly to own 100% of the Capital Stock of Vince,
LLC; (ii) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act), other than one or more Permitted
Investors, shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act) of Capital Stock having more, directly or
indirectly, than 35% of the total voting power of all outstanding Capital Stock
of the Company in the election of directors, unless at such time the Permitted
Investors are direct or indirect “beneficial owners” (as so defined) of Capital
Stock of the Company having a greater percentage of the total voting power of
all outstanding Capital Stock of the Company in the election of directors than
that owned by each other “person” or “group” described above; (iii) for any
reason whatsoever, a majority of the board of directors of the Company shall not
be Continuing Directors; or (iv) a “Change of Control” (or comparable term)
shall occur under (x) any term loan or revolving credit facility of the Company
or its subsidiaries or (y) any unsecured, senior,

 

2



--------------------------------------------------------------------------------

senior subordinated or subordinated Indebtedness of the Company or its
subsidiaries, if, in each case, the outstanding principal amount thereof is in
excess of $15,000,000. Defined terms used in this definition shall have the
meaning set forth in the Term Loan Credit Agreement as in effect on the date
hereof.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Common Stock” means the issued and outstanding shares of common stock of the
Company.

“Company” is defined in the preamble of this Agreement.

“Company Return” means the U.S. federal, state and local income tax returns of
the Company and its Subsidiaries filed with respect to Taxes of any Taxable
Year, including, for the avoidance of doubt, any Consolidated Return.

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, products,
financial condition, services, or research or development of either party or
their respective suppliers, distributors, customers, independent contractors or
other business relations. Confidential Information includes, but is not limited
to, the following: (i) internal business and financial information (including
information relating to strategic and staffing plans and practices, business,
finances, training, marketing, promotional and sales plans and practices, cost,
rate and pricing structures and accounting and business methods);
(ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, either party’s suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (iii) trade secrets, know-how, compilations of
data and analyses, techniques, systems, formulae, recipes, research, records,
reports, manuals, documentation, models, data and databases relating thereto;
(iv) inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable); and (v) other intellectual property rights. Notwithstanding the
foregoing, “Confidential Information” does not include (a) information that
either party can demonstrate was or has become generally available to the public
other than as a result of disclosure by such party or its Affiliates,
(b) information that is disclosed to a party or its Affiliates, other than under
an obligation of confidentiality, by a third party who had no obligation not to
disclose such information to others or (c) information that is independently
developed after the date hereof by a party or its Affiliates without the use of
the other party’s or its Affiliates’ Confidential Information.

“Consolidated Return” is defined in Section 7.11(a).

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise, and such “control”
will be presumed if any Person owns 10% or more of the voting capital stock or
other ownership interests, directly or indirectly, of any other Person.

“Default Rate” means a rate per annum equal to LIBOR plus 500 basis points.

 

3



--------------------------------------------------------------------------------

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or any other event (including the execution of a Form 870-AD) that finally
and conclusively establishes the amount of any liability for Tax.

“Early Termination Agreement Date” is defined in Section 4.03(a) of this
Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Option Notice” is defined in Section 4.01(c) of this
Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

“Early Termination Rate” means a rate per annum equal to the Agreed Rate.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expert” is defined in Section 7.08 of this Agreement.

“Interest Amount” is defined in Section 3.01(b) of this Agreement.

“IPO” means the initial public offering of Common Stock of the Company pursuant
to the Registration Statement.

“IRS” means the U.S. Internal Revenue Service.

“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, injunction, judgment, determination, directive,
ruling, decree, requirement or rule of law, or any other provision, decision or
requirement having the force and effect of law.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate of interest published in The Wall Street
Journal, Eastern Edition, two Business Days prior to the first day of such month
as the “London Interbank Offered Rate” applicable to such month. In the event
that The Wall Street Journal, Eastern Edition is not published or such rate does
not appear in The Wall Street Journal, Eastern Edition, LIBOR shall be
determined by any other publicly available source of such market rate for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Net Tax Benefit” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“NOLs” shall mean all net operating losses for U.S. federal, state and local
income tax purposes.

 

4



--------------------------------------------------------------------------------

“Non-Tax Benefit Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Company and its Subsidiaries using the same methods,
elections, conventions and similar practices used on the relevant Company
Return, but assuming that there were no Pre-IPO Tax Benefits. If all or any
portion of the liability for Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of such Taxable Year, such liability shall not be
included in determining the Non-Tax Benefit Tax Liability unless and until there
has been a Determination.

“Objection Notice” is defined in Section 2.03(a) of this Agreement.

“Payment Date” means any date on which a Tax Benefit Payment is required to be
made by the Company pursuant to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Post-IPO Tax Benefits” shall mean Tax Credits and NOLs generated by the Company
and its Subsidiaries on or after November 28, 2013.

“Pre-IPO Tax Benefits” shall mean Tax Credits and NOLs generated by the Company
and its Subsidiaries prior to November 28, 2013, and the Section 197 Intangible
Deductions.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of (i) the
Non-Tax Benefit Tax Liability over (ii) the actual liability for Taxes of the
Company and its Subsidiaries for such Taxable Year. If all or a portion of the
actual liability for Taxes for the Taxable Year arises as a result of an audit
by a Taxing Authority of any Taxable Year, such liability shall not be included
in determining the Realized Tax Benefit unless and until there has been a
Determination.

“Reconciliation Dispute” is defined in Section 7.08 of this Agreement.

“Reconciliation Procedures” means those procedures set forth in Section 7.08 of
this Agreement.

“Registration Statement” means the registration statement on Form S-1 (File
No. 333-191336) of the Company, as amended.

“Schedule” means any Tax Benefit Schedule and the Early Termination Schedule.

“Section 197 Intangible Deductions” means depreciation or amortization
deductions with respect to “amortizable section 197 intangibles” as defined in
Section 197(c) and (d) of the Code, which such “amortizable section 197
intangibles” are held by the Company and its Subsidiaries immediately after the
IPO.

“Stockholders” is defined in the recitals to this Agreement.

“Stockholder Representative” is defined in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than fifty percent (50%) of the voting
power or other similar interests or the sole general partner interest or
managing member or similar interest of such Person.

“Sun” means Sun Capital Partners, Inc.

“Sun Entity” means Sun and any investment fund controlled by or under common
control with Sun.

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.02 of this Agreement.

“Tax Credits” means U.S. federal, state and local tax credits that may be
utilized to offset U.S. federal, state and local income or alternative minimum
Tax.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return,
and declaration of estimated Tax.

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code
(and, therefore, for the avoidance of doubt, may include a period of less than
twelve months for which a Company Return is made), ending on or after the date
hereof. For all purposes of this Agreement, the year 2013 shall consist of two
“Taxable Years” (i) February 3, 2013 through November 27, 2013 and
(ii) November 28, 2013 through February 1, 2014.

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges measured with respect to net income or profits and any interest
related to such Taxes.

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising regulatory authority with respect to
Taxes.

“Term Loan Credit Agreement” means that certain Credit Agreement, dated as of
November 27, 2013, by and among Vince, LLC and Vince Intermediate Holding, LLC,
as borrowers, Vince Holding Corp. as a guarantor, the lenders from time to time
party thereto, and Bank of America, N.A., as administrative agent.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (i) in each Taxable Year ending on or after such Early Termination Date,
the Company and its Subsidiaries will have taxable income sufficient to fully
utilize the Company’s and its Subsidiaries’ NOLs, Section 197 Intangible
Deductions and other tax attributes (in accordance

 

6



--------------------------------------------------------------------------------

with all applicable limitations) during such Taxable Year or future Taxable
Years, as applicable; (ii) the utilization of the Pre-IPO Tax Benefits for such
Taxable Year or future Taxable Years, as applicable, will be determined based on
the Tax laws in effect on the Early Termination Date; and (iii) the federal,
state and local Tax rates that will be in effect for each such Taxable Year will
be those specified for each such Taxable Year by the Code as in effect on the
Early Termination Date.

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01 Tax Benefit Utilization. The Company, on the one hand, and the
Stockholders, on the other hand, acknowledge that the Company and its
Subsidiaries may utilize the Pre-IPO Tax Benefits to reduce the amount of Taxes
that the Company and its Subsidiaries would otherwise be required to pay in the
future.

Section 2.02 Tax Benefit Schedule. Within forty-five calendar days after the
filing of the Company Return for any Taxable Year, the Company shall provide to
the Stockholder Representative a schedule showing, in reasonable detail, (i) the
calculation, which may be $0.00, of the Realized Tax Benefit for such Taxable
Year, if any, (ii) the calculation, which may be $0.00, of any payment to be
made to the Stockholders pursuant to Article III with respect to such Taxable
Year (together, a “Tax Benefit Schedule”), and (iii) supporting information
(including work papers and valuation reports) reasonably necessary to support
the calculation of such payment. The Schedule will become final as provided in
Section 2.03(a) and may be amended as provided in Section 2.03(b) (subject to
the procedures set forth in Section 2.03(a)).

Section 2.03 Procedures, Amendments.

(a) Procedure. Every time the Company delivers to the Stockholder Representative
an applicable Schedule under this Agreement, including, except as otherwise
provided in Section 2.03(b), any Amended Schedule delivered pursuant to
Section 2.03(b), and including any Early Termination Schedule or amended Early
Termination Schedule, the Company shall also (x) deliver to the Stockholder
Representative schedules, valuation reports, if any, and work papers providing
reasonable detail regarding the preparation of the Schedule and an Advisory Firm
Letter with respect to such Schedule and (y) allow the Stockholder
Representative and its advisors reasonable access, at no cost, to the
appropriate representatives, books, records and work papers at each of the
Company and the preparer of the Advisory Firm Letter in connection with a review
of such Schedule. The applicable Schedule shall become final and binding on all
parties hereto upon mutual agreement of the parties hereto or final
determination of the Expert pursuant to the Reconciliation Procedures in
Section 7.08. The applicable Schedule shall become final and binding on the
parties hereto unless the Stockholder Representative, within forty-five calendar
days after receiving any Schedule or amendment thereto, provides the Company
with notice of an objection to such Schedule (“Objection Notice”) made in good
faith. The Company and the Stockholder Representative shall cooperate in good
faith to reconcile any items of disagreement set forth in the Objection Notice.
If the parties, for any reason, are unable to successfully resolve the issues
raised in any Objection Notice within thirty calendar days of receipt by the
Company of such notice, the Company and the Stockholder Representative shall
employ the Reconciliation Procedures.

 

7



--------------------------------------------------------------------------------

(b) Amended Schedule. The Schedule for any Taxable Year shall be amended by the
Company (i) in connection with a Determination affecting such Schedule, (ii) to
correct material inaccuracies in the Schedule identified as a result of the
receipt of additional factual information relating to a Taxable Year after the
date the Schedule was provided to the Stockholder Representative, (iii) to
comply with the Expert’s determination under the Reconciliation Procedures,
(iv) to reflect a material change (relative to the amounts in the original
Schedule or the prior Amended Schedule) in the Realized Tax Benefit for such
Taxable Year attributable to a carryback or carryforward (including, to the
extent affecting the Non-Tax Benefit Tax Liability, a hypothetical carryback or
carryforward attributable to any Post-IPO Tax Benefits) of a loss or other tax
item to such Taxable Year, or (v) to reflect a material change (relative to the
amounts in the original Schedule) in the Realized Tax Benefit for such Taxable
Year attributable to an amended Tax Return filed for such Taxable Year (such
Schedule, an “Amended Schedule”; provided, however, that such a change under
clause (i) attributable to an audit of a Tax Return by an applicable Taxing
Authority shall not be taken into account on an Amended Schedule unless and
until there has been a Determination with respect to such change). The Company
shall provide any Amended Schedule to the Stockholder Representative within
thirty calendar days of becoming aware of the occurrence of an event referred to
in clauses (i) through (v) of the preceding sentence (or, to the extent such
event occurs in connection with the preparation of a Company Return filing
described in Section 2.02, concurrently with the delivery of the Tax Benefit
Schedule with respect to such Company Return pursuant to Section 2.02) and any
such Amended Schedule shall be subject to the approval procedures described in
Section 2.03(a); provided, however, that any Amended Schedule provided pursuant
to an Expert’s determination under the Reconciliation Procedures as described in
clause (iii) of the preceding sentence shall be final and binding on all parties
hereto and not subject to the approval procedures described in Section 2.03.

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01 Payments.

(a) Timing of Payments to the Stockholders. Within five Business Days of a Tax
Benefit Schedule with respect to a Taxable Year becoming final in accordance
with Section 2.03(a) or Section 7.08, the Company shall pay to each of the
Stockholders the Tax Benefit Payments for such Taxable Year determined pursuant
to Section 3.01(b). Each such Tax Benefit Payment shall be made by wire transfer
of immediately available funds to a bank account designated by the applicable
Stockholder to the Company or as otherwise agreed by the Company and the
applicable Stockholder. For the avoidance of doubt, no Tax Benefit Payment shall
be made in respect of estimated tax payments, including, without limitation,
estimated U.S. federal, state and local income tax payments.

(b) The “Tax Benefit Payment” with respect to any Stockholder means an amount
equal to such Stockholder’s Applicable Percentage of the Aggregate Tax Benefit
Payment. The “Aggregate Tax Benefit Payment” means an amount, not less than
zero, equal to eighty-five percent (85%) of the sum of the Net Tax Benefit (as
defined below) and the Interest Amount (as defined below). The “Net Tax Benefit”
with respect to a Taxable Year shall equal (i) the Realized Tax Benefit, if any,
for such Taxable Year plus (ii) for each prior Taxable Year,

 

8



--------------------------------------------------------------------------------

the excess, if any, of the Realized Tax Benefit reflected on an Amended Schedule
applicable to such prior Taxable Year over the Realized Tax Benefit reflected on
the original Tax Benefit Schedule for such prior Taxable Year, minus (iii) for
each prior Taxable Year, the excess, if any, of the Realized Tax Benefit
reflected on the original Tax Benefit Schedule for such prior Taxable Year over
the Realized Tax Benefit reflected on the Amended Schedule for such prior
Taxable Year; provided, however, that to the extent any of the adjustments
described in Section 3.01(b)(ii) or (iii) was reflected in the calculation of
the Aggregate Tax Benefit Payment for any Taxable Year, such adjustments shall
not be taken into account in determining the Aggregate Tax Benefit Payment for
any subsequent Taxable Year; and provided, further, that for the avoidance of
doubt, none of the Stockholders shall be required to return any portion of any
previously made Tax Benefit Payment except through the adjustment described in
clause (iii) of the definition of Net Tax Benefit. The “Interest Amount” shall
equal the interest on any Net Tax Benefit calculated at the Agreed Rate from the
due date (without extensions) for filing the Company Return with respect to
Taxes for the Taxable Year for which the Net Tax Benefit is being measured until
the Payment Date. Notwithstanding anything to the contrary in this Agreement,
for purposes of determining the amount of Pre-IPO Tax Benefits, the first
Taxable Year to which this Agreement applies and the amount of any Tax Benefit
Payments attributable to 2013, the parties agree to treat the year 2013 as
consisting of two Taxable Years, (i) February 3, 2013 through November 27, 2013
and (ii) November 28, 2013 through February 1, 2014.

Section 3.02 No Duplicative Payments; Intent. It is intended that the provisions
of this Agreement will not result in duplicative payment of any amount
(including interest) required under this Agreement. It is also intended that the
provisions of this Agreement provide that eighty-five percent (85%) of the
Company’s Realized Tax Benefit and Interest Amount for all years be paid to the
Stockholders pursuant to this Agreement. Such amount shall be determined using a
“with and without” methodology. Carryovers or carrybacks of (a) any U.S. federal
tax item shall be considered to be subject to the rules of the Code (or any
successor U.S. federal income tax statute) and the Treasury Regulations or
(b) any state and local tax item, shall be considered subject to the appropriate
provisions of Tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any Tax item includes a portion that is attributable to the Pre-IPO
Tax Benefits and another portion that is not, the Company’s Realized Tax Benefit
shall be determined using such “with and without” methodology. The provisions of
this Agreement shall be construed in the appropriate manner so that such
intentions are realized.

ARTICLE IV

TERMINATION

Section 4.01 Termination, Early Termination and Breach of Agreement

(a) This Agreement shall terminate on the earliest to occur of (i) the date on
which all Tax Benefit Payments have been made under this Agreement, (ii) the
last day of the tax year including the tenth anniversary of the IPO or (iii) the
mutual agreement of the Company and the Stockholder Representative.

 

9



--------------------------------------------------------------------------------

(b) Notwithstanding Section 4.01(a), the Company may terminate this Agreement by
paying to the Stockholders the Early Termination Payments. Upon payment of the
Early Termination Payments by the Company, the Company shall not have any
further payment obligations under this Agreement, other than any (i) Tax Benefit
Payment agreed to by the Company and the Stockholder Representative as due and
payable but unpaid as of the date the Early Termination Notice is delivered and
(ii) Tax Benefit Payment due for a Taxable Year ending prior to, with or
including the date of the Early Termination Notice (except to the extent that
such amount is included in the Early Termination Payment).

(c) Notwithstanding Section 4.01(a), the Stockholder Representative may
terminate this Agreement in connection with a Change of Control The Company
hereby agrees to provide ten (10) days prior written notice to the Stockholder
Representative of a Change of Control (an “Early Termination Option Notice”).
Within five (5) days of receipt of the Early Termination Option Notice, the
Stockholder Representative shall provide written notice of its determination
whether to require the Company to make the Early Termination Payments and
terminate this Agreement. If the Stockholder Representative determines to
require the Company to make the Early Termination Payments and terminate the
Agreement in accordance with this Section 4.01(c), then the Company shall make
the Early Termination Payments in accordance with Section 4.03. Upon payment of
the Early Termination Payments by the Company, the Company shall not have any
further payment obligations under this Agreement, other than any (i) Tax Benefit
Payment agreed to by the Company and the Stockholder Representative as due and
payable but unpaid as of the date the Early Termination Notice is delivered and
(ii) Tax Benefit Payment due for a Taxable Year ending prior to, with or
including the date of the Early Termination Notice (except to the extent that
such amount is included in the Early Termination Payment). For the avoidance of
doubt, if the Early Termination Payments have not been made by the date of the
sale of all or substantially all of the assets of the Company, the Company shall
cause such acquirer of all or substantially all of the assets of the Company to
assume the Company’s obligations under this Agreement.

(d) In the event that the Company breaches any of its material obligations under
this Agreement by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of the filing of such
case and shall include, but not be limited to, (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of
filing of such case, (ii) any Tax Benefit Payment agreed to by the Company and
the Stockholder Representative as due and payable but unpaid as of such date and
(iii) any Tax Benefit Payment due for the Taxable Year ending prior to, with or
including such date.

Section 4.02 Early Termination Notice. If the Company or the Stockholder
Representative chooses to exercise its right of early termination under
Section 4.01 above, the Company shall deliver to the Stockholder Representative,
other than in the case of termination pursuant to Section 4.01(c) above, notice
of such intention to exercise such right (“Early Termination Notice”) and,
including in the case of termination pursuant to Section 4.01(c) above, a
schedule (the “Early Termination Schedule”) showing in reasonable detail the
information required pursuant to Section 2.02 and the calculation of the
Aggregate Early Termination Payment. The delivery and finalization of such Early
Termination Schedule shall be governed by Section 2.03 (including, for the
avoidance of doubt, in the case of termination pursuant to Section 4.01(c)
above).

 

10



--------------------------------------------------------------------------------

Section 4.03 Payment upon Early Termination.

(a) Within five Business Days after the Early Termination Schedule becomes final
and binding on the parties hereto, the Company shall pay to the Stockholders the
Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the applicable
Stockholder or as otherwise agreed by the Company and such Stockholder.

(b) The “Early Termination Payment” with respect to any Stockholder means an
amount equal to such Stockholder’s Applicable Percentage of the Aggregate Early
Termination Payment. The “Aggregate Early Termination Payment” as of the date of
the delivery of an Early Termination Schedule shall equal the present value,
discounted at the Early Termination Rate as of such date, of all Tax Benefit
Payments that would be required to be paid by the Company to the Stockholders
beginning from the Early Termination Date applying the Valuation Assumptions.
For purposes of calculating the present value pursuant to this Section 4.03(b)
of all Tax Benefit Payments that would be required to be paid, it shall be
assumed that absent the Early Termination Notice all Tax Benefit Payments would
be paid on the due date (without extensions) for filing the Company Return with
respect to Taxes for each Taxable Year.

ARTICLE V

LATE PAYMENTS

Section 5.01 Late Payments by the Company. The amount of all or any portion of
any Tax Benefit Payment or Early Termination Payment required to be made by the
Company to any Stockholder under this Agreement not made to such Stockholder
when due under the terms of this Agreement shall be payable together with any
interest thereon, computed at the Default Rate and commencing from the date on
which such payment was due and payable.

ARTICLE VI

COMPANY TAX MATTERS; CONSISTENCY; COOPERATION

Section 6.01 The Stockholder Representative Participation in Company Tax
Matters. Except as otherwise provided herein, the Company shall have full
responsibility for, and sole discretion over, all Tax matters concerning the
Company including without limitation the preparation, filing or amending of any
Tax Return and defending, contesting or settling any issue pertaining to Taxes,
subject to a requirement that the Company act in good faith in connection with
its control of any matter which is reasonably expected to affect the
Stockholders’ rights and obligations under this Agreement. Notwithstanding the
foregoing, the Company shall notify the Stockholder Representative of, and keep
the Stockholder Representative reasonably informed with respect to, the portion
of any audit of the Company by a Taxing Authority the outcome of which is
reasonably expected to affect the Stockholders’ rights and obligations under
this Agreement, and shall give the Stockholder Representative reasonable
opportunity to provide information and participate in the applicable portion of
such audit.

Section 6.02 Consistency. Except upon the written advice of an Advisory Firm,
the Company, the Stockholder Representative and the Stockholders (through the
Stockholder Representative) agree to report and cause to be reported for all
purposes, including federal, state,

 

11



--------------------------------------------------------------------------------

local and foreign tax purposes and financial reporting purposes, all Tax-related
items (including without limitation the Tax Benefit Payments) in a manner
consistent with that specified by the Company in any Schedule or statement
required to be provided by or on behalf of the Company under this Agreement or
under applicable Tax law. Any dispute concerning such advice shall be subject to
the Reconciliation Procedures; provided, however, that only the Stockholder
Representative shall have the right to object to such advice pursuant to this
Section 6.02. In the event that an Advisory Firm is replaced with another firm
acceptable to the Company and the Stockholder Representative pursuant to the
definition of “Advisory Firm,” such replacement Advisory Firm shall be required
to perform its services under this Agreement using procedures and methodologies
consistent with those used by the previous Advisory Firm, unless otherwise
required by law (or the Company and the Stockholder Representative agree to the
use of other procedures and methodologies).

Section 6.03 Cooperation. Each of the Company, on the one hand, and the
Stockholder Representative and the Stockholders, on the other hand, shall
(a) furnish to the other party in a timely manner such information, documents
and other materials as the other party may reasonably request for purposes of
making or approving any determination or computation necessary or appropriate
under this Agreement, preparing any Tax Return or contesting or defending any
audit, examination or controversy with any Taxing Authority relating to this
Agreement, (b) make itself available to the other party and its representatives
to provide explanations of documents and materials and such other information as
the requesting party or its representatives may reasonably request in connection
with any of the matters described in clause (a) above, and (c) reasonably
cooperate in connection with any such matter, and the requesting party shall
reimburse the other party for any reasonable third-party costs and expenses
incurred pursuant to this Section 6.03.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day), (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service or (c) when sent by electronic mail (with hard copy to follow) during a
Business Day (or on the next Business Day if sent after the close of normal
business hours or on any non-Business Day). All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

If to the Company, to:

Apparel Holding Corp. (f/k/a Kellwood Holding Corp)

1441 Broadway – 6th Floor

New York, New York 10018

Facsimile: 855-640-3896

Attn: Chief Executive Officer

     General Counsel

 

12



--------------------------------------------------------------------------------

If to the Stockholder Representative or any Stockholder, to:

c/o Sun Capital Advisors V, L.P.

5200 Town Center Circle, Suite 600

Boca Raton, Florida 33486

Facsimile: 561-394-0540

Attn: C. Deryl Couch, Jason H. Neimark and Brian McGee

Any party hereto may change its address or fax number by giving the other party
hereto written notice of its new address or fax number in the manner set forth
above.

Section 7.02 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.03 Entire Agreement; Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person other than the parties hereto any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

Section 7.04 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

Section 7.05 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable Law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 7.06 Successors; Assignment; Amendments; Waivers.

(a) The Stockholder Representative may assign this Agreement to any person
without the prior written consent of the Company or the Stockholders.

(b) No Stockholder may assign his or her rights under this Agreement without the
prior written consent of the Stockholder Representative; provided, however, that
the rights hereunder may be freely assigned without the consent of the Company
or the Stockholder

 

13



--------------------------------------------------------------------------------

Representative from one Stockholder to another Stockholder provided that the
Company receives notice of such assignment within five days after the effective
date of such assignment. Any assignment of a Stockholder’s rights meeting the
requirements of this paragraph shall be referred to herein as a “Permitted
Assignment”.

(c) Except as otherwise provided herein (including, without limitation,
Section 7.06(a), Section 7.06(b), Section 7.06(c) and Section 7.14), neither
this Agreement nor any of the rights, interests or obligations under this
Agreement may be assigned or delegated without the prior written consent of the
other party hereto, such consent not to be unreasonably withheld or delayed, and
any purported assignment or delegation in violation hereof shall be null and
void (it being agreed and understood that, in accordance with Section 7.14 a
consent of the Stockholder Representative shall be deemed to be a consent of,
and shall be binding upon all of, the Stockholders); provided that any party
hereto may assign its rights under this Agreement without the consent of any
other party hereto, in whole but not in part, to any Affiliate of such assigning
party, to any lender as collateral security or in connection with any transfer
or disposition of all or any material portion of such party’s business.

(d) No provision of this Agreement may be amended unless such amendment is
approved in writing by the Company and the Stockholder Representative. For the
avoidance of doubt, any amendment of this Agreement that is approved in writing
by the Company and the Stockholder Representative shall be binding upon the
Stockholders. No provision of this Agreement may be waived unless such waiver is
in writing and signed by the party against whom the waiver is to be effective.
Notwithstanding anything contained herein to the contrary, the Stockholder
Representative may, in its good faith discretion, amend Schedule A without the
consent of any other party hereto; provided that such amendment does not
materially, adversely and disproportionately affect any Stockholder vis-à-vis
any other Stockholder.

(e) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. The Company shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

Section 7.07 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM,
OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
ARISING OUT OF, RELATING TO OR IN CONNECTION WITH (I) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (II)
THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, AUTHORIZATION, EXECUTION,
DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

14



--------------------------------------------------------------------------------

Section 7.09 Reconciliation. In the event that the Company and the Stockholder
Representative are unable to resolve a disagreement with respect to the matters
governed by Section 2.03, Section 4.02 and Section 6.02 (which matters, for the
avoidance of doubt, may include the calculations of any amounts set forth in any
Schedule or Amended Schedule) within the relevant period designated in this
Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall be
submitted for determination to a nationally recognized expert (the “Expert”) in
the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm or the preparer of the Advisory Firm Letter),
and the Expert shall not, and the firm that employs the Expert shall not, have
any material relationship with the Company or the Stockholder Representative or
other actual or potential conflict of interest. If the parties are unable to
agree on an Expert within fifteen (15) days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Early Termination Schedule or an amendment thereto
within thirty calendar days and shall resolve any matter relating to a Tax
Benefit Schedule or an amendment thereto within fifteen calendar days or as soon
thereafter as is reasonably practicable, in each case after the matter has been
submitted to the Expert for resolution. Notwithstanding the preceding sentence,
if the matter is not resolved before any payment that is the subject of a
disagreement is due or any Tax Return reflecting the subject of a disagreement
is due, such payment shall be made on the date prescribed by this Agreement and
such Tax Return may be filed as prepared by the Company, subject to adjustment
(by an increase or decrease in the amount of subsequent payments otherwise due
under this Agreement) or amendment of such Tax Returns upon resolution. The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne inversely based upon the relative success (in terms of
percentages) of each party’s claims. For example, if the final determination
reflects a 60-40 compromise of the parties’ claims, the costs and expenses would
be allocated 40% to the party whose claim was determined to be 60% successful
and 60% to the party whose claim was determined to be 40% successful. Any
dispute as to whether a dispute is a Reconciliation Dispute within the meaning
of this Section 7.08 shall be decided by the Expert. The Expert shall finally
determine any Reconciliation Dispute and the determinations of the Expert
pursuant to this Section 7.08 shall be binding on the Company and all
Stockholders and may be entered and enforced in any court having jurisdiction.
The determination of the Expert with respect to any dispute that is submitted to
it for determination pursuant to this Section 7.08 shall be based solely on
presentations and materials provided by the parties hereto which are in
accordance with the guidelines and procedures set forth in this Agreement (i.e.,
such determination shall not be made on the basis of an independent review by
the Expert). The Expert shall not assign a value to any Reconciliation Dispute
that is greater than the greatest value for such item assigned by the Company,
on the one hand, or the Stockholder Representative, on the other hand, or less
than the smallest value for such assigned by the Company, on the one hand, and
The Stockholder Representative, on the other hand.

Section 7.10 Withholding. The Company shall be entitled to deduct and withhold
from any amount payable to any Stockholder pursuant to this Agreement such
amounts as the Company is required to deduct and withhold under the Code or any
provision of state, local or

 

15



--------------------------------------------------------------------------------

foreign tax law, with respect to entering into or making payments under this
Agreement. To the extent that amounts are so withheld and paid over to the
appropriate governmental authority by the Company, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholder in respect of whom such withholding was made. The Company shall
provide evidence of such payment to such Stockholder. To the extent the amount
of any withholding hereunder cannot be finally determined until after the end of
the taxable year in which the amount otherwise payable to such Stockholder
pursuant to this Agreement is required to be paid, the Company shall be entitled
to deduct and withhold the maximum amount of tax that, in the Company’s
reasonable judgment, may be required to be remitted to the applicable government
authority with respect to such Stockholder, and after the applicable amount of
withholding is finally determined, the Company shall promptly pay over any
excess withheld amounts to such Stockholder.

Section 7.11 Affiliated Corporations; Admission of the Company into a
Consolidated Group; Transfers of Corporate Assets.

(a) If the Company was, is or becomes a member of an affiliated, combined,
unitary or consolidated group of corporations that files a consolidated income
tax return pursuant to Sections 1501 et seq. of the Code or any comparable
provision of applicable state or local Tax law (a “Consolidated Return”):
(i) the provisions of this Agreement relating to the Company shall be applied
with respect to the group as a whole as of any date of determination; and
(ii) Tax Benefit Payments shall be computed with reference to the consolidated
taxable income of the group as a whole.

(b) If any Person the income of which is included in the income of the Company’s
affiliated or consolidated group transfers one or more assets to a corporation
or any Person treated as such for Tax purposes with which such entity does not
file a consolidated tax return pursuant to Section 1501 of the Code, for
purposes of calculating the amount of any Tax Benefit Payment (e.g., calculating
the gross income of the Company’s affiliated or consolidated group and
determining the Realized Tax Benefit) due hereunder, such Person shall be
treated as having disposed of such asset in a fully taxable transaction on the
date of such transfer. The consideration deemed to be received by such entity
shall be determined as if such transfer occurred on an arm’s-length basis with
an unrelated third party.

Section 7.12 Confidentiality.

(a) Each party shall maintain in strict confidence and shall not disclose to any
third party (except to its Affiliates in connection with performing any duties
as necessary for the other party hereunder) any and all Confidential
Information, except as may be necessary in order to comply with a requirement of
Law, in which case the receiving party shall, if permissible, promptly notify
the disclosing party of any such requirement and such disclosing party shall be
permitted to seek confidential treatment for such information; provided that any
party hereto or its Affiliates may disclose the terms of this Agreement in any
registration statement relating to the IPO.

 

16



--------------------------------------------------------------------------------

(b) With respect to any such Confidential Information, each of the parties
hereto shall: (i) use the same degree of care in safeguarding the other party’s
Confidential Information as it uses to safeguard its own information which is
proprietary and/or treated as confidential; and (ii) upon the discovery of any
inadvertent disclosure or unauthorized use of the Confidential Information, or
upon obtaining notice of such disclosure or use from the other party, take or
cause to be taken all necessary actions to prevent any further inadvertent
disclosure or unauthorized use.

Section 7.13 Tax Treatment. Each Stockholder, the Stockholder Representative and
the Company agree that by entering into this Agreement, each Stockholder is
receiving a distribution in an amount equal to the fair market value of its
rights under this Agreement, as jointly determined by the Company and the
Stockholder Representative, and that such distribution is subject to Section 301
of the Code for U.S. federal income tax purposes and any similar or comparable
state law provision for state tax purposes. Each such party shall file all Tax
Returns in accordance with such treatment described in the previous sentence,
unless otherwise required by a “determination” within the meaning of
Section 1313 of the Code.

Section 7.14 Stockholder Representative.

(a) Appointment. Without further action of any of the Company, the Stockholder
Representative or any Stockholder, and as partial consideration of the benefits
conferred by this Agreement, the Stockholder Representative is hereby
irrevocably constituted and appointed, with full power of substitution, to act
in the name, place and stead of each Stockholder with respect to the taking by
the Stockholder Representative of any and all actions and the making of any
decisions required or permitted to be taken by the Stockholder Representative
under this Agreement. The power of attorney granted herein is coupled with an
interest and is irrevocable and may be delegated by the Stockholder
Representative. No bond shall be required of the Stockholder Representative, and
the Stockholder Representative shall receive no compensation for their services.

(b) Expenses. If at any time a Stockholder Representative shall incur out of
pocket expenses in connection with the exercise of its duties hereunder, upon
written notice to the Company from the Stockholder Representative of documented
costs and expenses (including fees and disbursements of counsel and accountants)
incurred by the Stockholder Representative in connection with the performance of
its rights or obligations under this Agreement and the taking of any and all
actions in connection therewith, the Company shall reduce any future payments
(if any) due to the Stockholders hereunder pro rata (based on their respective
Applicable Percentages) by the amount of such expenses which it shall instead
remit directly to the requesting Stockholder Representative. In connection with
the performance of its rights and obligations under this Agreement and the
taking of any and all actions in connection therewith, a Stockholder
Representative shall not be required to expend any of its own funds (though, for
the avoidance of doubt, it may do so at any time and from time to time in its
sole discretion).

(c) Limitation on Liability. The Stockholder Representative shall not be liable
to any Stockholder for any act of the Stockholder Representative arising out of
or in connection with the acceptance or administration of its duties under this
Agreement, except to the extent any liability, loss, damage, penalty, fine, cost
or expense is actually incurred by such Stockholder as a proximate result of the
gross negligence, bad faith or willful misconduct of the Stockholder
Representative (it being understood that any act done or omitted pursuant to the
advice of legal

 

17



--------------------------------------------------------------------------------

counsel shall be conclusive evidence of such good faith and reasonable
judgment). The Stockholder Representative shall not be liable for, and shall be
indemnified by the Stockholders (on a several but not joint basis) for, any
liability, loss, damage, penalty or fine incurred by the Stockholder
Representative (and any cost or expense incurred by the Stockholder
Representative in connection therewith and herewith and not previously
reimbursed pursuant to subsection (b) above) arising out of or in connection
with the acceptance or administration of its duties under this Agreement, except
to the extent that any such liability, loss, damage, penalty, fine, cost or
expense is the proximate result of the gross negligence, bad faith or willful
misconduct of the Stockholder Representative (it being understood that any act
done or omitted pursuant to the advice of legal counsel shall be conclusive
evidence of such good faith and reasonable judgment); provided, however, in no
event shall any Stockholder be obligated to indemnify the Stockholder
Representative hereunder for any liability, loss, damage, penalty, fine, cost or
expense to the extent (and only to the extent) that the aggregate amount of all
liabilities, losses, damages, penalties, fines, costs and expenses indemnified
by such Stockholder hereunder is or would be in excess of the aggregate payments
under this Agreement actually remitted to such Stockholder.

(d) Actions of the Stockholder Representative. A decision, act, consent or
instruction of the Stockholder Representative shall constitute a decision of all
Stockholders and shall be final, binding and conclusive upon each Stockholder,
and the Company may rely upon any decision, act, consent or instruction of the
Stockholder Representative as being the decision, act, consent or instruction of
each Stockholder. The Company is hereby relieved from any liability to any
person for any acts done by the Company in accordance with any such decision,
act, consent or instruction of the Stockholder Representative. Each Stockholder
hereby agrees that the Stockholder Representative may, at any time and in its
sole discretion, elect to enter into a transaction which is likely to result in
the assignment, in whole or in part, of this Agreement to a Person (upon such
election, an “Approved Assignment”), and each such Stockholder will raise no
objections against such Approved Assignment, regardless of the consideration (if
any) being paid in such Approved Assignment, so long as such Approved Assignment
does not materially and adversely impact such Stockholders in a manner
materially adverse to the other Stockholders. Each Stockholder will take all
actions requested by Stockholder Representative in connection with the
consummation of an Approved Assignment, including the execution of all
agreements, documents and instruments in connection therewith requested by
Stockholder Representative of such Stockholder. Upon the consummation of the
Approved Assignment, each Stockholder will receive their Applicable Percentage
of such consideration, if any, relating to such Approved Assignment.
Stockholders will bear their Applicable Percentage of the costs of any Approved
Assignment to the extent such costs are incurred for the benefit of all
Stockholders.

(e) Involvement in Company Determinations. In the event that any determination
must be made under this Agreement by the Stockholder Representative or any
dispute arises hereunder, should any representatives of the Stockholder
Representative or their Affiliates then be serving on the Board, such directors
shall be excluded from all deliberations and actions of the Board related to
such determination or dispute.

Section 7.15 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

*        *        *         *        *        *        *        *         *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Stockholder Representative and the
Stockholders have duly executed this Agreement as of the date first written
above.

 

APPAREL HOLDING CORP.

(F/K/A KELLWOOD HOLDING CORP.)

By:  

/s/ Jay L. Dubiner

Name:   Jay L. Dubiner Title:  

Senior Vice President, Secretary and

General Counsel

SUN CARDINAL, LLC, AS STOCKHOLDER REPRESENTATIVE By:  

/s/ Michael J. McConvery

Name:   Michael J. McConvery Title:   Vice President and Assistant Secretary SUN
CARDINAL, LLC By:  

/s/ Michael J. McConvery

Name:   Michael J. McConvery Title:   Vice President and Assistant Secretary
SCSF CARDINAL, LLC By:  

/s/ Michael J. McConvery

Name:   Michael J. McCovnery Title:   Vice President and Assistant Secretary

[Signatures Continue Next Page]

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Stockholder Representative and the
Stockholders have duly executed this Agreement as of the date first written
above.

 

H.I.G. SUN PARTNERS, LLC By:  

/s/ Richard Siegel

Name:   Richard Siegel Title:   Authorized Signatory

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Stockholder Representative and the
Stockholders have duly executed this Agreement as of the date first written
above.

 

DAVID FALWELL By:  

/s/ David Falwell

Signature Page to Tax Receivable Agreement



--------------------------------------------------------------------------------

Schedule A

STOCKHOLDERS

Sun Cardinal, LLC - 74.8345%

SCSF Cardinal, LLC - 24.9449%

H.I.G. Sun Partners, LLC - 0.0210%

David Falwell - 0.1996%

Schedules A to Tax Receivable Agreement